Exhibit ROSS MILLER Secretary of State 206 North Carson StreetCarson City, Nevada 89701-4299(775) 684 5708Website: nvsos.gov Filed in the office of Ross Miller Secretary of StateState of Nevada Document Number 20090350043-26 Filing Date and Time 04/17/2009 3:00 PM Entity Number E0204202009-3 Article of Incorporation (PURSUANT TO NRS CHAPTER 78) USE BLACK INK ONLY- DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation NewEra Technology Development Co., Ltd. 2. Registered Agent for Service of Process: (Check only one box) x Commercial Registered Agent : Incorp. Services Name oNoncommercial Registered Agent (Name and Address) or o Office or Position With Entity (Name and Address below) Name of Noncommercial Registered Agent OR Name of Titles of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address(If different from street address City Zip Code 3. Authorized Stock: (Number of shares corporation is authorized to issue) Number of shares with par value: 110,000,000 Par value per share $: .001 Number of shares without par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at leats of18 years of age;attach additional page if more then two director/trustees) 1. Zengxing Chen Name 25-1303, Dongjin City Ste. Dongshan E. Rd. Huaina City, Anhui Provi. P.R.C. 232001 Street Address City State Zip Code 2. Name Street Address City State Zip Code 5. Purpose: (optional: see instructions) The puspose of the corporation shall be: 6. Name, Address and Signatures of Incorporator: ( attach additional page if more than one incorporator) Angela McSharry X Name Incorporator Signature 20 Robert Pitt Drive. Suite 214 Monsey NY 10952 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named entity. X 9/30/2009 Authorized Signature of Registered Agent or on Behalf of Registered Agent Entity Date ATTACHMENT TO ARTICLES OF INCORPORATION OF NewEra Technology Development Co., Ltd. 8.
